DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 4-5 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Joly Brice et al. (WO 2011159227A1). Regarding claim 1, Joly et al.  discloses (figures 1 and 1A) a plate heat exchanger comprising a cylindrical fluid manifold (3) extending through the plate heat exchanger; an end plate (last plate 18 of the stack) of the heat exchanger arranged at one end of the heat exchanger, the end plate having a circular aperture to allow the fluid manifold to extend through the end plate (18); a non-planar cap (3a) arranged at the one end of the heat exchanger to close off the cylindrical fluid manifold; and a reinforcing plate (17) (shown in figure 1a) arranged between and joined to the end plate (18) and the non-planar cap (3a), the location of the reinforcing plate (17) within a plane perpendicular to a central axis of the Regarding claim 4, Joly discloses (figure 1) that the features of the reinforcement plate (17) includes a plurality of protrusions (180 around the plate 3a shown in figure 1 and 1a) extending away from the end plate (18), the plurality of protrusions (180) being located further from the central axis than an outer periphery of the non-planar cap (3a). Regarding claim 5, Joly discloses (figures 1 and 1a) that the plurality of protrusions (180) is spaced away from the central axis by the same radial distance. (see figure 1a, the dimples 180 is at equally distance around the plate 3a). Regarding claim 9, Joly discloses (figures 1 and 1a) that the non-planar cap (3a) includes a centrally located domed portion and a planar portion (peripheral portion of 3a that is outside of the hole 3) surrounding the centrally located domed portion, the non-planar cap being joined to the reinforcement plate (17) by the planar portion. Regarding claim 10, Joly further discloses (figure 1A) that the centrally located domed portion includes a first arcuatedly shaped portion (center of the 3a) extending into the fluid manifold and a second arcuately shaped portion  surrounding the first arcuately shaped portion and extending away from the end plate.  (see shape of 3a in figure 1a, the transition portion between the inner arcuately and the peripheral planar portion of 3a)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hata (US 2020/0318914A1) in view of Fleitling et al. (US 2015/0285572A1).   Hata discloses (figure 5 and figure A shown below) a plate heat exchanger comprising a cylindrical fluid manifold (202) extending through the plate heat exchanger; an end plate (see figure A) of the heat exchanger arranged at one end of the heat exchanger, the end plate having an aperture (231) to allow the fluid manifold to extend through the end plate; a non-planar cap (110,111), arranged at the one end of the heat exchanger to close off the cylindrical fluid manifold; and a reinforcement plate (see figure A) arranged between and joined to the end plate and the non-planar cap, the location of the reinforcing plate within a plane perpendicular to a central axis of the cylindrical fluid manifold being fixed by features of the end plate (see figure A), and the location of the non-planar cap within that plane being fixed by features of the reinforcement plate.    Applicant is reminded that the examiner must interpret the limitation as it reasonably allows. In this case the features of the reinforcement plate is the planar surface of the reinforcement plate that is being held in direct contact with the cap (110). Regarding claim 1, Hata does not disclose that the aperture to allow the fluid manifold is circular.  Fleitling et al. discloses (figures 1 and 3-4) a plate heat exchanger that has an aperture (21) to allow the fluid manifold to extend through the end plate, wherein the aperture (21) is circular for a purpose of allowing a circular fluid manifold to extend through so that stress formed on the manifold can be reduced since circular shape manifold does not have any edge or corner..  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Fleitling’s teaching in Hata’s device for a purpose of allowing a circular fluid manifold to extend through so that stress formed on the manifold can be reduced since circular shape manifold does not have any edge or corner. 
Regarding claim 3, Hata discloses (figure 5 and A) that the features of the end plate include a flange around the periphery of the aperture (202).  Regarding the limitation of “upturned”, the limitation is a relative term, which depends on the orientation of the plate heat exchanger.  The flange shown in figure 5 can be upturned flanged or downturned flange depending on the orientation of the plate heat exchanger.  Therefore, as plate heat exchanger is oriented or mounted in the inversed direction from figure 5, the flange is an upturned flange.  The orientation of the plate heat exchanger does not change the operation of the plate exchanger since the two working fluids exchange heat through conduction as fluids flow through the plate exchanger. 
Regarding claim 9, Hata discloses (figure 5 and figure A) that the non-planar cap (110) includes a centrally located domed portion (111) and a planar portion surrounding the centrally located domed portion, the non-planar cap being joined to the reinforcement plate by the planar portion.
    Regarding claim 10, Hata does not disclose a second arcuately shaped portion surrounding the first arcuately shaped portion and extending away from the end plate. Fleitling discloses (figure 1) a plate heat exchanger that has the non-planar cap includes a first arcuately shaped portion (13) extending into the fluid manifold and a second arcuately shaped portion surrounding the first arcuately-shaped portion and extending away from the end plate for a purpose of enhancing the flexibility of the first arcuately shape portion to improve the pressure resistance of the end cap.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Felitling’s teaching in Hata’s device for a purpose of enhancing the flexibility of the first arcuately shape portion to improve the pressure resistance of the end cap.

    PNG
    media_image1.png
    590
    930
    media_image1.png
    Greyscale

Figure A: The modified figure corresponds to figure 5 of Hata with limitations shown.
2 is rejected under 35 U.S.C. 103 as being unpatentable over Hata and Fleitling et al. as applied to claim 1 above, and further in view of Mathur et al. (US 7,004,237).  Hata and Fleitling substantially disclose all of applicant’s claimed invention as discussed above except for the limitation that the reinforcement plate is annular in shape.  Mathur discloses (figures 1-2 and 13) that a plate heat exchanger (10), which includes all plate components including end plate, reinforcing plate (18,38,46,50) having annular shape so that a circular plate heat exchanger can be formed, wherein the circular shape heat exchanger has an obvious advantage of eliminating any sharped corner of plate heat exchanger.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Mathur’s teaching in the combination device of Hata and Fleiting for a purpose of eliminating any sharped corner of plate heat exchanger. 

Claim 6-8 are re rejected under 35 U.S.C. 102(a)(1)as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Joly Brice et al. (WO 2011159227A1.  Regarding claim 6, Joly et al does not disclose that the plurality of protrusion consists of three protrusions.  Joly discloses a plurality of protrusions (more than 3) surrounding the plate (3a) to enhance the securement of the plate (3a) on to the reinforcement plate.  Applicant does not disclose any criticality or any unexpected result for having the number of the protrusions to be only three.  In fact, applicant discloses in the specification (paragraph 37) that more than three protrusions maybe present in the other embodiment.  It appears that the greater the number of protrusions is  the more secure the plate (3a) can be fixed on the reinforcing plate but also the more expensive the heat exchanger would be. Therefore, it is only a tradeoff between securement of the non-planar plate to the reinforcement plate and the cost of the heat exchanger.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to select the number of the protrusion to be three to obtain a desired securement of the non-planar cap to the reinforcement plate and the cost of the heat exchanger. Regarding claim 7, Joly discloses that each one of the plurality of protrusions (180) is spaced equidistantly from each other one of the plurality of protrusion. 
Regarding claim 8, the method of forming the device “semi-piercings” is not germane to the issue of the patentability of the device itself.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In this case, the protrusion in the product by process claim is the same as or obvious from the protrusion of the prior art. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Joly Brice et al.  in view of Mathur et al. (US 7,004,237).  Joly Brice et al.  substantially disclose all of applicant’s claimed invention as discussed above except for the limitation that the reinforcement plate is annular in shape.  Mathur discloses (figures 1-2 and 13) that a plate heat exchanger (10), which includes all plate components including end plate, reinforcing plate (18,38,46,50) having annular shape so that a circular plate heat exchanger can be formed, wherein the circular shape heat exchanger has an obvious advantage of eliminating any sharped corner of plate heat exchanger.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Mathur’s teaching in the Joly’s device for a purpose of eliminating any sharped corner of plate heat exchanger. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thumm et al. (US 2008/0216987A1) discloses a heat exchanger with intermediate plate.
Ozawa et al. (US 2007/0000639A1) discloses a coil cooler.
Han et al. (US 9,250,019) discloses a plate heat exchanger.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO V DUONG/Examiner, Art Unit 3763